Exhibit 10.2

Description of Changes to Non-Employee Director Compensation and Stock Ownership
Guidelines

On November 3, 2008, the Board of Directors approved changes in the non-employee
Directors Compensation effective May 1, 2009. The change gives a Director an
option to receive the annual deferred share grant of $80,000, with a limit of
15,000 shares, in cash in lieu of shares. Share grants vest immediately, but
distribution of shares may be deferred by the Director.

Before being allowed to make an election to receive cash, Directors would be
required to hold 4x their current annual retainer ($25,000) or $100,000 in TWE
stock. To be considered as held by the Director, shares would have to be either
directly held or vested deferred shares.

Once the guideline was met, a board member could elect to receive any percentage
of the annual $80,000 equity grant as cash. The 15,000 share limit would be
eliminated. These changes are intended to keep the directors’ compensation
competitive. Total compensation and other elements of the directors’
compensation remain unchanged.

 

 

 

 

--------------------------------------------------------------------------------